DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 11,261,770 to Delleree et al. (Delleree).

In Reference to Claim 1
Dellere, see claim 1-2 of Dellere; disclose:
	A method, comprising: 
	heating an aftertreatment device (EHC) during an engine off (claim 2 recites engine is off when booster is supplying a flow of intake air into the EHC) to maintain a temperature above a threshold temperature (catalytic light off temperature). 
Examiner Note: heating is caused by Fuel vapor being drawn by the EVAP system, see claim 1 and 15 of Dellere.


 In Reference to Claim 2
Dellere, see claim 1-2 of Dellere; disclose:
	Heating comprises an injector (74) injecting fuel or a mixture of air and fuel and an electric heater being active.  

In Reference to Claim 3
Dellere, see claim 1-2 of Dellere; disclose:
	The fuel is liquid fuel or fuel vapor (Vapor from the Evap system).  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
	Furthermore, the prior art of record does not teach “adjusting an upstream valve to a fully closed position and a downstream valve to a fully closed position, wherein the upstream valve is arranged upstream of the aftertreatment device and a recirculation passage outlet relative to a direction of gas flow, and wherein the downstream valve is arranged downstream of the aftertreatment device and the recirculation passage inlet relative to the direction of gas flow.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
	The prior art of record does not teach “in response to an engine being off, activate the injector and the recirculation fan; adjust the upstream valve and the downstream valve to a fully closed position.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6; and 
The prior art of record does not teach “adjusting an upstream valve and a downstream valve to a fully closed position, wherein the upstream valve and the downstream valve are arranged at upstream and downstream ends of the insulated portion of the exhaust passage relative to a direction of gas flow” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746